JUDGE WILLIAMS
delivered the opinion of the court:
In the case of Griswold vs. Hepburn (2 Duvall), the majority of this court held that gold and silver coin alone was a constitutional currency and legal tender, and this must be regarded as the law of this State until reversed by competent authority.
The defendant had the right to show the value of the bank bill alleged to have been stolen in this legal currency,- and if its value was less than four dollars, to be punished for the lesser offense of petit larceny, as prescribed by the statute.
The court below erred in refusing such evidence, and for this the judgment must be reversed, with directions to the court below to set aside'the judgment, grant a new trial, and for further proceedings in accordance to this opinion.